ACCEPTED
                                                                                         06-15-00078-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                    9/18/2015 2:51:09 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK



                               NO. 06-15-00078-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE              TEXARKANA, TEXAS
                                          §                     9/18/2015 2:51:09 PM
VS.                                       §   SIXTH COURT           DEBBIE AUTREY
                                          §                             Clerk
WILLIAM WHITE                             §   OF APPEALS


  FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes William White, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

under Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows :

      1.      This case is on appeal from the 336th Judicial District Court of Fannin

County, Texas.

      2.      The case below was styled the STATE OF TEXAS vs. William

White, and numbered CR-14-25152.

      3.      Appellant was convicted of Possession of a Controlled Substance, less

than 1 gram, Penalty Group 1, in a drug free zone, enhanced with a prior

conviction.

      4.      Appellant was assessed a sentence of fifteen years on April 15, 2015.

      5.      Notice of appeal was given on May 12, 2015.
      6.     The clerk's record was filed on July 23, 2015 ; the reporter's record

was filed on August 19, 2015.

      7.     The appellate brief is due on September 18, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. October 18, 2015.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is incarcerated.

      11.    Appellant relies on these facts as good cause for the requested

extension:

      Counsel has not had sufficient time to review the record, research the issues

and write the brief because counsel has been engaged in the full time practice of

law and representing indigents. In addition he has been active in preparation for

trial in State of Texas v. Michael Winchester, a continuous sexual abuse of a child

case pending in Fannin County, Texas; and, State of Texas v. Enrique Arochi, an

aggravated kidnapping case pending in Collin County, Texas. In addition, counsel

has been attempting to digest this Court’s opinion in William Akin v. The State of

Texas to write a motion for rehearing.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.
                                      Respectfully submitted,

                                      STEVEN RICHARD MIEARS
                                      POB 736
                                      211 N. Main Street
                                      BONHAM, TX 75418
                                      Tel: 903 640 4963
                                      Fax: 903 640 4964



                                      By:
                                        Steven R. Miears
                                        State Bar No. 14025600
                                        stevemiears@msn.com
                                        Attorney for William White



                         CERTIFICATE OF SERVICE

      This is to certify that on September 18, 2015, a copy of the above and

foregoing document was served on the District Attorney's Office, Fannin County,

by electronic service through the Electronic Filing Manager.




                                      Steven R. Miears